Title: Thomas Jefferson to William Wardlaw, 30 July 1815
From: Jefferson, Thomas
To: Wardlaw, William


          Dear Sir Monticello July 30. 15.
          Your favor of the 22d is recieved and gave me the first information that mr Michie was in this county. I had yesterday a Notice duly served, so that I have only now to request the further trouble of countermanding that in the hands of the town serjeant; which being for different days from those now served, would produce mischief & confusion. indeed I would wish him to put them under cover to me by mail.
          Mr Norris has been in our neighborhood & has left it. I did not see or hear from him while here; but I sent to the stage offices & post offices of Milton & Charlottesville & to mr Norris’s lodgings in the latter place, and could learn nothing of the Lemon-acid which your letter expected would come under his charge. I mention this as he may perhaps have left it in the Stat Stage office in Richmond. I salute you with friendship and respect
          Th: Jefferson
        